Title: To Thomas Jefferson from Samuel Huntington, 30 October 1779
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia 30th. Octr. 1779.

You will receive herewith enclosed an act of Congress of this date, earnestly recommending to the State of Virginia to re-consider their late act of Assembly for opening their land office; And to that, and all other States similarly circumstanced, to forbear settling or issuing Warrants for unappropriated lands or granting the same during the continuance of the present war.
I am with sentiments of esteem and regard, Your Excellency’s, Humble servant,

Samll Huntington President

